        Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 1 of 18




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

IN RE NEXUS 6P PRODUCTS                              Case No. 5:17-cv-02185-BLF
LIABILITY LITIGATION
                                                       DECLARATION OF ANDREW
                                                       PERRY ON BEHALF OF
                                                       SETTLEMENT
                                                       ADMINISTRATOR REGARDING
                                                       NOTICE




        I, Andrew Perry, declare:

        1.     I am employed as a senior project manager by Kurtzman Carson Consultants

(“KCC”), a nationally-recognized notice and claims administration firm located at 462 South

4th Street, Louisville, KY 40202. KCC was retained as the Settlement Administrator in this

case, and as the senior project manager, I oversee all aspects of the administrative services

provided. I submit this declaration regarding the In re Nexus 6P Products Liability Litigation

Notice Program.

        2.     On April 22, 2019, in compliance with the Class Action Fairness Act (“CAFA”),

28 U.S.C. Section 1715, KCC mailed via United States Postal Service (“USPS”) Priority Mail a

cover letter to the U.S. Attorney General and the Attorneys General for all 50 states, plus the

District of Columbia and territories along with a CD-ROM containing documents related to this

case.

        3.     Between May 6, 2019 and May 24, 2019, Defendants provided KCC ten files that

contained the names, mailing addresses, or email addresses of 368,694 Settlement Class

Members.     KCC reviewed the data and processed the names and addresses through the USPS
       Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 2 of 18




National Change of Address database.      There were 127 records that were missing both a valid

physical address and a valid email address and were therefore removed from the notice list.

Additionally, KCC identified 39,053 duplicate records that were excluded. KCC then ran the

email table through an email cleanse service to identify invalid email addresses. KCC identified

16,325 emails that were invalid and were therefore removed from the initial email table. Of

these, 74 records did also not have a mailing address and were removed from the notice list.

There remained a total of 329,350 records with either an email address (294,570) or a postal

address (34,870) that could be sent notice. The class size is approximately 500,000.

       4.      Prior to sending the Notice, KCC established a Settlement Website for this

settlement at www.Nexus6Psettlement.com. On the Settlement Website, visitors can view

answers to frequently asked questions, download important case documents including the Second

Consolidated Amended Complaint, Settlement Agreement and Release, Plaintiff’s Motion for

Preliminary Approval, Plaintiff’s Notice of Motion and Motion for Preliminary Approval of

Class Action Settlement and Memorandum of Points and Authorities in, Notice (long form),

Claim Form, Press Release and Opt-Out Form. Visitors could also submit Claim Forms online.

Individuals who received a personalized Notice could enter their claim code in order to arrive at

a pre-populated Claim Form and those who did not receive a Notice could file a Claim Form

without a claim code. True and correct copies of the long-form Notice and Opt-Out Form are

attached as Exhibits A and B, respectively.

       5.      Prior to the Notice, KCC established a toll free telephone number that Settlement

Class Members could call and listen to general information about the settlement, important dates

and deadlines, request a Claim Form and Notice be sent to them, hear their options as a

Settlement Class Member, or answers to Frequently Asked Questions.


                                                2
       Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 3 of 18




       6.        On June 7, 2019, KCC sent the Notice via email (“Email Notice”) to 294,570

Settlement Class Members. The Email Notice contained a personalized link that directed the

individual to the pre-filled online Claim Form. A true and correct copy of the Email Notice is

attached hereto as Exhibit C.

       7.        On June 7, 2019, KCC mailed Notice in the form of a postcard (“Postcard

Notice”) to 34,870 Settlement Class Members whose physical address was available. A true and

correct copy of the Postcard Notice is attached as Exhibit D.

       8.        To date, 3,776 unique Settlement Class Members had the Email Notice returned

as undeliverable. Of these, 14 records did not have a mailing address. On June 21, 2019, KCC

mailed the Postcard Notice to 3,762 Settlement Class Members whose email notice returned as

undeliverable.

       9.        To date, KCC has received a total of 475 Postcard Notices returned by the USPS

with forwarding addresses. KCC caused the Settlement Class Member list to be updated with the

new addresses and Postcard Notice to be re-mailed to the updated addresses.

       10.       To date, KCC has received a total of 3,092 Postcard Notices returned by the

USPS without forwarding address information.        To date, it appears KCC has successfully sent

direct Notice to 326,334 Settlement Class Members. KCC may still receive undeliverable

Notices.

       11.       Amazon confirmed to KCC that Amazon sent the Notice via email to 57,783

Settlement Class Members. Of these, 310 emails were unsuccessful or bounced. To date, it

appears that direct Notice has been sent to 383,807 Settlement Class Members and

approximately 76.8% of Settlement Class Members received a direct Notice.




                                                3
        Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 4 of 18




        12.      The deadline to submit a request for exclusion (“opt-out”) is September 3,

2019. To date, KCC has received 2 timely opt-outs and 0 late opt-outs.

        13.      The deadline to submit an objection to the settlement is September 3, 2019. To

date, KCC has received 0 objections.

        14.      The Claims Deadline to submit a Claim Form is September 3, 2019. To date,

KCC has received 58,954 timely Claim Forms. Of those, 58,950 Claim Forms were submitted

online and 4 Claim Forms were submitted via postal mail.           Of these, 41,350 Claimants

selected Option 1, 11,897 Claimants selected Option 2, and 5,711 Claimants selected Option

3. Approximately 15.4% of the Settlement Class who received a direct notice submitted a

Claim Form. KCC expects to continue to receive Claim Forms through the Claims Deadline.

Typically, KCC expects an increase in the rate of Claim Forms in the last 1-2 weeks of the

filing period.

        15.      To date, KCC’s costs are $79,135.12.

        16.      KCC will provide an updated declaration prior to the Final Approval Hearing.



        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge and that this declaration was executed

this July 24, 2019, at Louisville, Kentucky.



                                                 _________________________
                                                                      _

                                                        Andrew Perry




                                                 4
Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 5 of 18




                 EXHIBIT A
                    Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 6 of 18

                                    NOTICE OF PROPOSED CLASS ACTION SETTLEMENT
                      UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              A court authorized this notice. This is not a solicitation from a lawyer.

                      If You Bought a Nexus 6P Smartphone,
                You May Get a Payment from a Class Action Settlement
     If you are in the United States and bought a Nexus 6P smartphone, other than for resale, you may be eligible to get a
     payment from a class action settlement.
     The lawsuit at issue concerns Nexus 6P smartphones. Plaintiffs allege that the Nexus 6P has a defect that can cause
     two different issues: “bootloop” and “battery drain.” “Bootloop” is when a Nexus 6P allegedly begins randomly
     rebooting, and in some instances fails permanently in an endless bootloop cycle, where the phone constantly reboots
     without ever advancing to the home screen, and in some instances, may stop booting altogether. “Battery drain” is
     when a Nexus 6P allegedly has a noticeable decrease in battery life or shuts off suddenly, even when its battery life
     icon shows that it is charged.
     The defendants in the case, Huawei Device USA, Inc. and Google LLC, deny these allegations but have agreed to
     pay $9.75 million to settle the case.
     Visit www.Nexus6PSettlement.com to make a claim. You can also opt-out of or object to the Settlement.
     Please read this notice carefully. Your legal rights will be affected, and you have a choice to make now.
                   SUMMARY OF YOUR LEGAL RIGHTS AND OPTIONS                                                                                                DEADLINE
 SUBMIT A CLAIM FORM The only way to get a payment.                                                                                                         9/3/19
 EXCLUDE YOURSELF     Get no payment. This is the only option that allows you to keep your right
                      to bring any other lawsuit against Huawei Device USA, Inc. or Google                                                                   9/3/19
                      LLC for claims related to this case.
 COMMENT ON OR        You can write to the Court about why you like or do not like the
 OBJECT TO THE        Settlement. You can’t ask the Court to order a larger settlement. You can
                                                                                                                                                             9/3/19
 SETTLEMENT AND/OR    also ask to speak to the Court at the hearing on October 10, 2019 about
 ATTEND A HEARING     the fairness of the Settlement, with or without your own attorney.
 DO NOTHING           Get no payment. Give up rights.                                                                                                    No Deadline
     These rights and options—and the deadlines to exercise them—are explained in this notice.
     The Court in charge of this case still has to decide whether to approve the Settlement. Payments will be made if the
     Court approves the Settlement and after any appeals are resolved.
                                                               WHAT THIS NOTICE CONTAINS
BASIC INFORMATION .................................................................................................................................................... 2
WHO IS IN THE SETTLEMENT ...................................................................................................................................... 2
THE SETTLEMENT BENEFITS ....................................................................................................................................... 2
HOW TO GET A PAYMENT—MAKING A CLAIM ...................................................................................................... 3
THE LAWYERS REPRESENTING YOU ......................................................................................................................... 4
EXCLUDING YOURSELF FROM THE SETTLEMENT................................................................................................. 4
OBJECTING TO THE SETTLEMENT .............................................................................................................................. 5
THE COURT’S FINAL APPROVAL HEARING.............................................................................................................. 5
IF I DO NOTHING ............................................................................................................................................................. 6
GETTING MORE INFORMATION .................................................................................................................................. 6


                                                       1
                    QUESTIONS? CALL 1-855-336-4167 OR VISIT WWW.NEXUS6PSETTLEMENT.COM
              Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 7 of 18

                                                   BASIC INFORMATION
1. Why did I get this notice?
A court authorized this notice because people who bought a Nexus 6P have the right to know about a legal settlement. If
you qualify as a class member, you can make a claim and get a payment.
To know if you qualify, see the answer to Question 5.
The people who sued are called the plaintiffs. The companies they sued, Huawei Device USA, Inc. and Google LLC, are
called the defendants.
2. What is this lawsuit about?
The defendants and certain third-party retailers sold the Nexus 6P smartphone in the United States. The plaintiffs brought
a products liability lawsuit against the defendants, alleging that the Nexus 6P has a defect that can cause one or both of
two issues. First, “bootloop” which is when a Nexus 6P allegedly begins randomly rebooting, and in some instances fails
permanently in an endless bootloop cycle, where the phone constantly reboots without ever advancing to the home screen,
and in some instances, may stop booting altogether. Second, “battery drain,” which is when a Nexus 6P allegedly has a
noticeable decrease in battery life, or shuts off suddenly even when its battery life icon shows that it is charged. The
defendants deny that the Nexus 6P is defective and deny that they have any liability to plaintiffs.
3. What is a class action?
In a class action the plaintiffs act as “class representatives” and sue on behalf of themselves and other people who have
similar claims. This group of people is called the “class,” and the people in the class are called “class members.” One
court resolves the issues for all class members, except for people who exclude themselves from the class. Judge Beth
Labson Freeman of the United States District Court for the Northern District of California is in charge of this case. The
case is In re Nexus 6P Products Liability Litigation, No. 5:17-cv-02185-BLF (N.D. Cal.).
4. Why is there a Settlement?
The Court did not decide in favor of plaintiffs or defendants. Instead, both sides agreed to a settlement. That way, they
avoid the costs and risks of a trial, and class members get benefits or compensation. The class representatives and their
attorneys think the settlement is best for the class.
                                              WHO IS IN THE SETTLEMENT
5. Who is in the Settlement?
You are a class member, and are included in the Settlement, if you are in the United States and purchased a Nexus 6P
smartphone, other than for resale, between September 29, 2015 and May 3, 2019. Excluded from the Settlement Class are
(a) Huawei and Google, and their officers, directors, employees, subsidiaries, and affiliates; (b) all judges assigned to this
case and any members of their immediate families; and (c) the parties’ counsel in this litigation.
6. What should I do if I am still not sure whether I am included?
If you are not sure whether you are included in the class, you can ask for free help by calling the Claims Administrator at
1-855-336-4167 for more information.
                                               THE SETTLEMENT BENEFITS
7. What does the Settlement provide?
The defendants will pay $9,750,000 into a Settlement Fund. After deduction of the costs of notice and settlement
administration, any award of attorneys’ fees (up to 30% of the Settlement Fund), litigation costs, and any service awards
for the class representatives, the Settlement Fund will be distributed to class members who submit valid claims.
8. Who can get money from the Settlement, and how much?
To get money from the Settlement, you must be a class member and file a claim. You can fill out and upload the claim
form at www.Nexus6PSettlement.com.
If you experienced one or both of the two alleged issues with the Nexus 6P described above, you are eligible to get more
money than if you did not experience any alleged issues. Subject to adjustment depending on how many claims of various
                                                            2
              QUESTIONS? CALL 1-855-336-4167 OR VISIT WWW.NEXUS6PSETTLEMENT.COM
              Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 8 of 18

kinds are made, people who experienced alleged bootloop and submit documentation of the issue will receive up to $325,
people who experienced alleged battery drain and submit documentation of the issue will receive up to $150, and people
who experienced alleged issues on multiple Nexus 6Ps and submit documentation of the issues will receive up to $400.
People who did not experience any alleged bootloop or battery drain issues with their Nexus 6P, or who received a Pixel
XL as a replacement, will receive at least $5 and no more than $10. People who attest that they experienced alleged battery
drain, but who do not submit documentation, will receive at least $10 and no more than $45. People who attest that they
experienced alleged bootloop, but who do not submit documentation, will receive at least $20 and no more than $75.
After the claims deadline, the Settlement Fund will be paid out as follows. First, money needed to pay the $5, $10, and
$20 minimum payments just described will be set aside and reserved to make those payments. Second, the documented
claims of alleged bootloop, battery drain, and multiple experiences of alleged bootloop or battery drain will be paid up to
the amounts described above. Third, if any money remains in the fund at that point, claimants who paid insurance
deductibles to Assurant in connection with a claim regarding alleged bootloop or battery drain in their Nexus 6P will be
reimbursed for those deductibles, except for claimants who did not experience any alleged bootloop or battery drain issues.
Fourth, if any money still remains in the fund, it will be distributed pro rata to the claimants in the $5, $10, and $20
groups described above, with those payments being capped at $10, $45, and $75, respectively. Finally, if there is still
money left after all of these steps, Class Counsel will notify the Court and propose a reasonable alternative or alternatives
for distribution. This is only a summary. For more information on the Plan of Allocation, see
www.Nexus6PSettlement.com.
For information on how to make a claim, see Question 10 and www.Nexus6PSettlement.com. For more information on
the Plan of Allocation, see www.Nexus6PSettlement.com.
9. What am I giving up if I stay in the class?
Unless you exclude yourself with an opt-out request (see Question 16), you cannot sue, continue to sue, or be part of any
other lawsuit against the defendants about the issues in this case. The “Releases” section in the Settlement Agreement
describes the legal claims that you give up if you remain in the settlement class. The Settlement Agreement can be viewed
at www.Nexus6PSettlement.com.
                                     HOW TO GET A PAYMENT—MAKING A CLAIM
10. How do I make a claim?
If you are in the United States and bought a Nexus 6P, other than for resale, between September 29, 2015 and
May 3, 2019, and are not an officer, director, employee, subsidiary, or affiliate of Huawei or Google; a judge assigned to
the case or a member of their immediate family; or counsel for any of the parties, you can make a claim at
www.Nexus6PSettlement.com. You can also contact the Claims Administrator to request a paper claim form by telephone
at 1-855-336-4167 or by U.S. mail at In re Nexus 6P Products Liability Litigation, c/o KCC Class Action Services, P.O.
Box 404135 Louisville, KY 40233-4135, and submit the claim form to the same U.S. mail address. There will be one
claim form, and each Nexus 6P may be the subject of only one claim. Class members who purchased multiple Nexus 6Ps
may submit a separate claim for each Nexus 6P they purchased.
11. How do I submit documentation?
If you are submitting a claim form online, you may submit documentation to support your claim of the alleged “bootloop”
and/or “battery drain” issues to the Claims Administrator online.
If you are submitting a claim form by mail, you may include documentation to support your claim of the alleged
“bootloop” and/or “battery drain” issues when you mail the claim form to the Claims Administrator.
Documentation to support a claim of “bootloop” and/or “battery drain” issues may include, but is not limited to,
photographs, screenshots, emails, customer service chat logs, repair records, insurance claims, Return Merchandise
Authorization (“RMA”) confirmations, or other credible contemporaneous evidence of alleged “bootloop” or “battery
drain.” If you submit only an RMA as documentation, the Claims Administrator may require you to submit additional
supporting documentation if necessary to establish that you experienced the alleged “bootloop” or “battery drain.”
12. What is the deadline for submitting a claim form?
To be eligible for payment, claim forms must be submitted electronically or postmarked no later than September 3, 2019.


                                                 3
              QUESTIONS? CALL 1-855-336-4167 OR VISIT WWW.NEXUS6PSETTLEMENT.COM
              Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 9 of 18

13. When will I get my payment?
The Court will hold a hearing on October 10, 2019 1:30 p.m., to decide whether to approve the Settlement. If the
Settlement is approved, the Claims Administrator anticipates that payments will be sent out within 3 months.
Updates regarding the Settlement and when payments will be made will be posted on the Settlement website,
www.Nexus6PSettlement.com.
                                          THE LAWYERS REPRESENTING YOU
14. Do I have a lawyer in the case?
Yes. The Court appointed the law firms of Girard Sharp LLP and Chimicles Schwartz Kriner & Donaldson-Smith LLP
to represent you and the other class members. These firms are called Class Counsel. You will not be charged for
their services.
15. Should I get my own lawyer?
You do not need to hire your own lawyer, as Class Counsel is working on your behalf. If you want your own lawyer, you
may hire one, but you will be responsible for any payment for that lawyer’s services. For example, you can ask your own
lawyer to appear in Court for you if you want someone other than Class Counsel to speak for you. You may also appear
for yourself without a lawyer.
16. How will the lawyers be paid?
You do not have to pay Class Counsel. Class Counsel have not been paid for their services in this case since it began, and
will seek an award of attorneys’ fees not to exceed 30% of the Settlement Fund, in addition to reimbursement of reasonable
litigation expenses. The fees will compensate Class Counsel for investigating the facts, litigating the case, and negotiating
and presenting the Settlement for court approval.
Class Counsel will also ask the Court to approve service award payments of $3,000 to each of the 13 individual class
representatives. If approved, these awards (like any fee and cost award to Class Counsel) will be paid out of the
Settlement Fund.
In addition, the costs of providing this notice and administering the Settlement are being paid out of the Settlement Fund.
                                    EXCLUDING YOURSELF FROM THE SETTLEMENT
If you don’t want a payment from the Settlement and you want to keep your right, if any, to sue the defendants on your
own about the legal issues in this case, then you must take steps to get out of the Settlement. This is called excluding
yourself from—or “opting-out” of—the settlement class.
17. How do I get out of the Settlement?
You may opt-out online by September 3, 2019, at www.Nexus6PSettlement.com. Click on the “Opt-Out” tab and provide
the requested information. You may also opt-out by mailing the Opt-Out form available at www.Nexus6PSettlement.com
to the Claims Administrator at
                                        In re Nexus 6P Products Liability Litigation
                                               c/o KCC Class Action Services
                                                     P.O. Box 404135
                                                 Louisville, KY 40233-4135
Mailed opt-out requests must be postmarked no later than September 3, 2019.
18. If I don’t opt-out, can I sue Huawei or Google for the same thing later?
No. Unless you opt-out, you give up the right to sue Huawei and Google for the claims the Settlement resolves. You must
exclude yourself from the class if you want to try to pursue your own lawsuit.
19. What happens if I opt-out?
If you opt-out of the Settlement, you will not have any rights as a member of the Settlement Class under the Settlement,
you will not receive any payment as part of the Settlement, you will not be bound by any further orders or judgments in
this case, and you will keep the right, if any, to sue on the claims alleged in the case at your own expense.
                                                               4
               QUESTIONS? CALL 1-855-336-4167 OR VISIT WWW.NEXUS6PSETTLEMENT.COM
              Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 10 of 18

                                            OBJECTING TO THE SETTLEMENT
20. How do I tell the Court if I don’t like the Settlement?
If you’re a class member and do not opt-out of the Settlement, you can ask the Court to deny approval of the Settlement
by filing an objection. You can’t ask the Court to order a different settlement; the Court can only approve or deny the
Settlement. If the Court denies approval, no settlement payments will be sent out and the lawsuit will continue. If that is
what you want to happen, you must object.
Any objection to the proposed settlement must be in writing. If you file a timely written objection, you may, but are not
required to, appear at the Final Approval Hearing, either in person or through your own attorney. If you appear through
your own attorney, you are responsible for hiring and paying that attorney.
To object, you must file a document with the Court saying that you object to the proposed Settlement in In re Nexus 6P
Products Liability Litigation, No. 5:17-cv-02185-BLF. Be sure to include:
        Your name, address, and signature; and
        A detailed statement of your objection, including the grounds for the objection together with any evidence you
        think supports it.
You can mail the objection by First Class U.S. Mail to the following address:
                                                    Class Action Clerk
                                 U.S. District Court for the Northern District of California
                                             280 South 1st Street, Room 2112
                                                   San Jose, CA 95113
                                               Case No. 5:17-cv-02185-BLF
If you do not mail the objection, you must either deliver it in person to the above boxed address or file it electronically at
https://www.cand.uscourts.gov/cm-ecf.
Your objection must be received by the Court no later than September 3, 2019.
21. What’s the difference between objecting and excluding?
Objecting is telling the Court that you don’t like something about the Settlement. You can object to the Settlement only
if you do not exclude yourself from the Settlement. Excluding yourself from the Settlement is opting-out and telling the
Court that you don’t want to be part of the Settlement. If you opt-out of the Settlement, you cannot object to it because it
no longer affects you. You cannot both opt-out and object to the Settlement.
                                       THE COURT’S FINAL APPROVAL HEARING
22. When and where will the Court decide whether to approve the Settlement?
The Court will hold a Final Approval Hearing on October 10, 2019 at 1:30 p.m., in Courtroom 3 of the San Jose federal
courthouse, located at 280 South 1st Street, San Jose, CA 95113.
At this hearing, the Court will consider whether the Settlement is fair, reasonable, and adequate. If there are objections,
the Court will consider them. The Court will listen to people who have asked to speak at the hearing.
The Court may also decide how much Class Counsel should receive in fees and expense reimbursements. After the
hearing, the Court will decide whether to approve the Settlement.
The Court may reschedule the Final Approval Hearing or change any of the deadlines described in this notice. The date
of the Final Approval Hearing may change without further notice to the class members. Be sure to check the website,
www.Nexus6PSettlement.com, for news of any such changes. You can also access the case docket via the Court’s Public
Access to Court Electronic Records (PACER) system at https://ecf.cand.uscourts.gov.
23. Do I have to come to the Final Approval Hearing?
No. Class Counsel will answer any questions the Court may have. You may attend at your own expense if you wish. If
you send an objection, you do not have to come to the hearing to talk about it. As long as you mailed your written objection
on time, the Court will consider it. You may also pay your own lawyer to attend, but that is not necessary.


                                                 5
              QUESTIONS? CALL 1-855-336-4167 OR VISIT WWW.NEXUS6PSETTLEMENT.COM
             Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 11 of 18

24. May I speak at the hearing?
You may ask the Court for permission to speak at the Final Approval Hearing. To do so, you must include a statement in
your written objection (see Question 20) that you intend to appear at the hearing. Be sure to include your name, address,
and signature as well.
You cannot speak at the hearing if you exclude yourself from the class.
                                                   IF I DO NOTHING
25. What happens if I do nothing at all?
If you do nothing, you’ll be a member of the Settlement Class, you’ll get no money from this Settlement, and you won’t
be able to sue either defendant for the conduct or violations alleged in this case.
                                            GETTING MORE INFORMATION
26. Are more details about the Settlement available?
Yes. This notice summarizes the proposed Settlement—more details are in the Settlement Agreement and other important
case documents. You can get a copy of these and other documents at www.Nexus6PSettlement.com, by contacting Class
Counsel at apolk@girardsharp.com or bfj@chimicles.com, by accessing the docket in this case through the Court’s Public
Access to Court Electronic Records (PACER) system at https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk
of the Court for the United States District Court for the Northern District of California at any of the Court’s locations
between 9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court holidays:
        Robert F. Peckham Federal Building and United States Courthouse, 280 South 1st Street, San Jose, CA 95113
        Phillip Burton Federal Building & United States Courthouse, 450 Golden Gate Avenue, San Francisco, CA 94102
        Ronald V. Dellums Federal Building & United States Courthouse, 1301 Clay Street, Oakland, CA 94612
        United States Courthouse, 3140 Boeing Avenue, McKinleyville, CA 95519
PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE TO INQUIRE ABOUT THIS
SETTLEMENT OR THE CLAIM PROCESS.
27. How do I get more information?
The website, www.Nexus6PSettlement.com, has the claim form, answers to questions about the Settlement, and other
information to help you determine whether you are eligible for a payment.
You can also call or write to the Claims Administrator at:
                                      In re Nexus 6P Products Liability Litigation
                                             c/o KCC Class Action Services
                                                   P.O. Box 404135
                                               Louisville, KY 40233-4135
Class Counsel can be reached using the following contact information:
        Adam Polk. Telephone: (415) 981-4800, Email: apolk@girardsharp.com
        Ben Johns. Telephone: (610) 642-8500, Email: benjohns@chimicles.com




                                                 6
              QUESTIONS? CALL 1-855-336-4167 OR VISIT WWW.NEXUS6PSETTLEMENT.COM
Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 12 of 18




                 EXHIBIT B
                 Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 13 of 18
         In re Nexus 6P Products Liability Litigation
         c/o KCC Class Action Services
         P.O. Box 404135
         Louisville, KY 40233-4135

         NXB                                  In re Nexus 6P Products Liability Litigation
                                           UNITED STATES DISTRICT COURT FOR
                                         THE NORTHERN DISTRICT OF CALIFORNIA
                                                  No. 5:17-cv-02185-BLF (N.D. Cal.)
                                                         Must Be Postmarked
                                                            No Later Than
                                                          September 3, 2019

                                        REQUEST FOR EXCLUSION
     CLAIMANT INFORMATION


  First Name                                                   M.I.     Last Name



  Primary Address



  Primary Address Continued



  City                                                                                              State         Zip Code

IF YOU DO NOT WANT TO PARTICIPATE IN THE SETTLEMENT, YOU MUST SIGN AND FILL OUT THIS FORM
ACCURATELY AND IN ITS ENTIRETY, AND MAIL THIS FORM BY FIRST CLASS U.S. MAIL TO THE ADDRESS
BELOW SO THAT IT IS POSTMARKED ON OR BEFORE SEPTEMBER 3, 2019.
                                                In re Nexus 6P Products Liability Litigation
                                                       c/o KCC Class Action Services
                                                              P.O. Box 404135
                                                         Louisville, KY 40233-4135
IT IS MY DECISION TO BE EXCLUDED FROM THE SETTLEMENT CLASS AND NOT TO RECEIVE ANY
MONEY UNDER THE SETTLEMENT.
I hereby a rm under oath that (1) I am the person identi ed above and the information provided in this Request for
Exclusion is, to the best of my knowledge, true and correct, and (2) I am in the United States and purchased a Nexus 6P
smartphone in the United States, other than for resale, between September 29, 2015 and May 3, 2019, and (3) I am not an
o cer, director, employee, subsidiary, or a liate of Huawei or Google; a judge assigned to the case or a member of their
immediate family; or counsel for any of the parties. I have decided to be excluded from the Settlement Class, and I have
decided not to participate in the proposed Settlement. I understand that by submitting this Request for Exclusion, I will
not have any rights as a member of the Settlement Class under the Settlement, I will not receive any payment as part of the
Settlement, I will not be bound by any further orders or judgments in this case, I will not be entitled to submit an objection
to the Settlement, and I will keep the right, if any, to sue on the claims alleged in the case at my own expense.

Signature:                                                                                 Dated:
                                                                                                    mm/dd/yyyy
Print Name:



                                                                                                            DOC              RED
                                                                      FOR CLAIMS


*NXBWONE*
                                                                      PROCESSING   OB          CB           LC               A
                                                                      ONLY                                  REV              B
                                                                 1
Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 14 of 18




                 EXHIBIT C
Claim ID: <<ClaimID>>  Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 15 of 18
PIN: <<PIN>>
Please Click Here to file a claim: <<Link>>

You are receiving this email because records show that you may have purchased a Nexus 6P between September 29, 2015 and May 3, 2019. If
so, you may be eligible to receive money from a class action settlement. You can file a claim to collect your recovery in just a few minutes.

To file a claim click here: www.Nexus6PSettlement.com.

A federal court approved this notice to inform you that a proposed Settlement has been reached in In re Nexus 6P Products Liability Litigation,
Case No. 5:17-cv-02185-BLF, a class action lawsuit brought against Huawei Device USA, Inc. and Google LLC. The case concerns Nexus 6P
smartphones. Plaintiffs say the Nexus 6P is defective, resulting in two alleged issues: “bootloop” or “battery drain.” “Bootloop” is when a Nexus
6P allegedly begins randomly rebooting, and in some instances fails permanently in an endless bootloop cycle, where the phone constantly
reboots without ever advancing to the home screen, and in some instances, may stop booting altogether. “Battery drain” is when a Nexus 6P
allegedly has a noticeable decrease in battery life, or shuts off suddenly, even when its battery life icon shows that it is charged.

Defendants deny these claims.

Visit the settlement website www.Nexus6PSettlement.com or call 1-855-336-4167 for information about determining whether you are a member
of the class, to learn more about your rights and to learn more about this lawsuit. If you are a member of the class and you wish to get money
from this Settlement, you must file a valid claim by September 3, 2019.

To contact Class Counsel, please call or email Adam Polk or Ben Johns using the following contact information:

    x    Adam Polk. Telephone: (415) 981-4800; Email: apolk@girardsharp.com

    x    Ben Johns. Telephone: (610) 642-8500; Email: benjohns@chimicles.com

You may contact the Claims Administrator at 1-855-336-4167 or In re Nexus 6P Products Liability Litigation, c/o KCC Class Action Services,
P.O. Box 404135 Louisville, KY 40233-4135.

The Court will hold a Final Approval Hearing on October 10, 2019 at 1:30 p.m., in Courtroom 3 of the San Jose federal courthouse, located at
280 South 1st Street, San Jose, CA 95113. The Court can only approve or deny the Settlement, and cannot change the terms of the Settlement.

The Court may reschedule the Final Approval Hearing or change any of the deadlines described in this notice. The date of the Final Approval
Hearing may change without further notice to the class members. Be sure to check the website, www.Nexus6PSettlement.com, for news of any
such changes. You can also access the case docket via the Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.cand.uscourts.gov.

The deadline to opt-out of the Settlement or object to the Settlement is September 3, 2019. You may opt-out online by September 3, 2019 at
www.Nexus6PSettlement.com or by mailing the Opt-Out form available at www.Nexus6PSettlement.com to the Claims Administrator at In re
Nexus 6P Products Liability Litigation, c/o KCC Class Action Services, P.O. Box 404135 Louisville, KY 40233-4135. Mailed opt-out requests
must be postmarked no later than September 3, 2019. If you opt-out of the Settlement, you will not have any rights as a member of the Settlement
Class under the Settlement; you will not receive any payment as part of the Settlement; you will not be bound by any further orders or judgments
in this case; and you will keep the right, if any, to sue on the claims alleged in the case at your own expense.

If you wish to object to the Settlement, you must send a written objection to the Court, following the instructions available at section 20 of the
long-form notice posted on the website. Your objection must be received by the Court no later than September 3, 2019.

You may access the docket in this case through the Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk of the Court for the United States District Court for the Northern District of
California at any of the Court’s locations between 9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court holidays:

    1.   Robert F. Peckham Federal Building and United States Courthouse
         280 South 1st Street, San Jose, CA 95113

    2.   Phillip Burton Federal Building & United States Courthouse
         450 Golden Gate Avenue, San Francisco, CA 94102

    3.   Ronald V. Dellums Federal Building & United States Courthouse
         1301 Clay Street, Oakland, CA 94612

    4.   United States Courthouse
         3140 Boeing Avenue, McKinleyville, CA 95519

For a copy of the Settlement Agreement or Claim Form, visit www.Nexus6PSettlement.com or Call Toll-Free 1-855-336-4167.
Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 16 of 18




                 EXHIBIT D
In re Nexus 6P Products Liability Litigation
c/o KCC Class Action Services
P.O. Box 404135
Louisville, KY 40233-4135



                                               2D

LEGAL NOTICE                                             
                                           Postal Service: Please Do Not Mark Barcode

                                           NXB-<<Claim8>>-<<CkDig>>

                                           Claim ID: <<Claim8>>
                                           PIN: <<PIN>>
See other side for details
                                           «FirstNAME» «LastNAME»
                                           «Addr1» «Addr2»
                                           «City», «State»«FProv» «Zip»«FZip»
                                           «FCountry»


NXB
                                                                                        Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 17 of 18
                                                  NOTICE OF PROPOSED CLASS ACTION SETTLEMENT
                                          In re Nexus 6P Products Liability Litigation, No. 5:17-cv-02185-BLF (N.D. Cal.)
                                                  United States District Court for the Northern District of California
                                                A court authorized this notice. This is not a solicitation from a lawyer.
A $9.75 million settlement has been reached with Huawei and Google in a class action lawsuit involving Nexus 6P smartphones. Plainti s allege the Nexus 6P is
defective resulting in two di erent issues: “bootloop” and “battery drain.” “Bootloop” is when a Nexus 6P allegedly begins randomly rebooting, and in some instances
fails permanently in an endless bootloop cycle, where the phone constantly reboots without ever advancing to the home screen, and in some instances, may stop
booting altogether. “Battery drain” is when a Nexus 6P allegedly has a noticeable decrease in battery life, or shuts o suddenly even when its battery life icon shows
that it is charged. Defendants deny these claims.
                                                                       WHO IS INCLUDED?
You are a member of the class and eligible for payment if you are in the United States and bought a Nexus 6P smartphone, other than for resale, between
September 29, 2015 and May 3, 2019. Excluded from the Settlement Class are (a) Huawei and Google, and their o cers, directors, employees, subsidiaries, and
a liates; (b) all judges assigned to this case and any members of their immediate families; and (c) the parties’ counsel in this litigation.
                                                                      WHAT CAN I GET?
If you are a member of the class, you can receive money from the Settlement by making a claim.
The defendants will pay $9,750,000 into a Settlement Fund. After deduction of the costs of notice and settlement administration, any award of attorneys’ fees
(up to 30% of the Settlement Fund), litigation costs, and any service awards for the class representatives, the Settlement Fund will be distributed to class members
who submit valid claims.
                                                           DO I HAVE TO SUBMIT A CLAIM?
In order to receive money from this Settlement, you must submit a completed Claim Form postmarked by September 3, 2019. If you are a member of the class,
you can submit a Claim Form at www.Nexus6PSettlement.com. You may also contact the Claims Administrator to request a paper Claim Form by telephone at
1-855-336-4167, by email at info@nexus6psettlement.com or U.S. mail at: In re Nexus 6P Products Liability Litigation, c/o KCC Class Action Services,
P.O. Box 404135 Louisville, KY 40233-4135. You may submit your Claim Form online, by email or by mail.
                                                                    YOUR OTHER OPTIONS
If you wish to be excluded from the Settlement class, you must submit your exclusion request online or mail your written exclusion request postmarked by
September 3, 2019. If you submit a Claim Form or do nothing, you will be bound by the Settlement terms and the orders issued by the Court concerning the Settlement.
If you do not exclude yourself from the Settlement class, you may object to the Settlement. Your written objection must be received by the Court by September 3, 2019.
For speci c information on how to submit a written exclusion request or objection, and the requirements for each, please visit www.Nexus6PSettlement.com.
                                                           THE COURT’S FINAL APPROVAL HEARING
The Court will hold a hearing on October 10, 2019 to consider whether to approve the Settlement, and to consider requests by Class Counsel for attorneys’ fees and costs
and for service awards for the representative class plainti s. The date and/or time of the hearing may change. Please check www.Nexus6PSettlement.com for updates.
                                                FOR ADDITIONAL INFORMATION ABOUT THE SETTLEMENT
THIS IS ONLY A SUMMARY. For more information regarding your rights and options, visit the Settlement website: www.Nexus6PSettlement.com. You may also
call toll-free 1-855-336-4167, or write to: In re Nexus 6P Products Liability Litigation, c/o KCC Class Action Services, P.O. Box 404135 Louisville, KY 40233-4135.
                For a copy of the Settlement Agreement or Claim Form, visit www.Nexus6PSettlement.com or Call Toll-Free 1-855-336-4167.
                                                                                                                                                                           Case 5:17-cv-02185-BLF Document 214-6 Filed 07/26/19 Page 18 of 18
